DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2 and 11-13 have been canceled.  Claim 1 has been amended.  Claims 1 and 3-10 are pending and under consideration.

Claim Objections
Claim 1 is objected to for the inconsistent use of the HDAC acronym. 
(a) “administering to a patient in need thereof, a “histone deacetylase inhibitor (HDAC)”, (b) “wherein the HDAC is administered”
(c) “48 hours of the HDAC inhibitor” and
(d) “effective amount of the HDAC inhibitor.”  
The specification describes “a histone deacetylase (HDAC) inhibitor”.  It appears that applicant is using HDAC alone to mean HDAC inhibitor in some instances.  
Appropriate correction to the consistent use of “HDAC inhibitor”, “histone deacetylase (HDAC) inhibitor” rather than “HDAC” alone or “histone deacetylase inhibitor (HDAC)” would overcome this objection.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claim 1 has been amended to require that the HDAC inhibitor is administered to a patient with cancer for 24 hours, followed by 48 hours of the HDAC inhibitor and melphelan, or that melphelan is administered for 24 hours, followed by 48 hours of the HDAC inhibitor and melphelan; wherein the therapeutically effective amount has a synergistic effect that is greater than and effective amount of either the HDAC inhibitor or melphelan alone.  
The originally filed disclose teaches that treatment of the U266 tumor cell line for 24 hours with PXD-101 HDAC inhibitor, followed by 48 hours of the combination of PXD-101 and dexamethasone resulted in strong synergistic effect (paragraph [0195]). The originally filed disclosure teaches that treatment of the LP-1 tumor cell line for 24 hours with dexamethasone, followed by 48 hours of the combination of PXD-101 and dexamethasone resulted in strong synergistic effect (paragraph [0195]).  This fails to provide support for amended claim 1.  Both of the U266 and LP-1 cell lines are myeloma cell lines and not representative of a solid cancer encompassed by claims 1, 3, 4 and 10.  One of skill in the art upon reading this description would not construe it to directly translate the hours of exposure of the cells to hours of administration into the patient in need thereof.  Further, the demonstration of synergy was with the combination of PDX-101 with dexamethasone, not PDX-101 with melphelan.  Because synergy between two drugs is unpredictable and must be determined empirically, the synergy between PDC-101 and melphelan under conditions required in claim 1 cannot be reliably predicted.  One of skill in the art would reasonably conclude that applicant was not in possession of the claimed invention at the time of filing.


The rejection of claims 1 and 3-10 under pre-AIA  35 U.S.C. 102(a) and 5 U.S.C. 102(e) as being anticipated by Ritchie et al (WO2006/082428) is withdrawn in light of the amendment of claim 1.

The rejection of claims 1, 3, and 10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Qian et al (Molecular Cancer Therapeutics, August 2006, Vol. 5, pp. 2086-


All other rejections as set forth in the previous action are withdrawn in light of applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643